El.Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
*394Este caso se originó en la Corte Municipal de Hnmacao.. El acusado fué denunciado y sentenciado por haber violado-la Ley Nacional sobre Prohibición y después de apelar a la corte de distrito, donde también fué condenado, estableció esta segunda apelación ante esta Corte Suprema.
El error de seria trascendencia que se alega por el ape-lante, es la falta de jurisdicción de las cortes inferiores por haber iniciado la acción criminal a nombre y por au-toridad de “El Pueblo de Puerto Rico’’ en vez de instruirse a nombre y por autoridad de los Estados Unidos por tra-tarse de la violación de una ley nacional. En otros térmi-nos, la proposición del apelante equivale' a sostener que no siendo la infracción cometida una ofensa contra la paz y dignidad de “El Pueblo de Puerto Rico,” y sí contra la au-toridad de los Estados Unidos, los tribunales inferiores ca-recen de jurisdicción para instituir el proceso a nombré de “El Pueblo de Puerto Rico.”
La denuncia en su encabezamiento lee como sigue:
“Corte Municipal ele Humacao, P. R. Estados Unidos de Amé-rica, El Presidente de los Estados Unidos, SS. El Pueblo de Puerto' Rico vs. Ramón Rodríguez, José Cápele, Santos Rodríguez, Isidoro Cardona, Narciso Rodríguez. — Yo, Rafael Alarcón, Cabo, P. I., ve-cino de Las Piedras, P. R., calle Principal, de mayor edad, formulo denuncia contra los acosados arriba expresados por delito de in-fracción a la Ley de Prohibición Nacional, cometido de la manera siguiente: * * * ”
La Corte de Distrito de los Estados Unidos para Puerto-Rico tuvo jurisdicción exclusiva para conocer de las viola-ciones de la Ley Nacional de Prohibición basta que el Con-greso aprobó en septiembre 21 de 1922 una ley dando ju-risdicción concurrente para conocer de dichas violaciones a las cortes insulares. (Leyes de P. R., 1923 p. 97, Fed. StaL Ann. 1922 p. 273.) Las palabras de esta ley son las si-guientes :
“Ley confiriendo a las cortes territoriales de Puerto Rico juris-dicción concurrente con las cortes de los Estados Unidos en aquel *395distrito en los casos de infracción de la Ley de Prohibición Nacio-nal y de cualquier ley enmendatoria o supletoria de la misma.
“Decrétase por el Senado y la Cámara de Representantes de los Estados Unidos de América en Congreso retenidos, que se confiera como por la presente se confiere, a los jueces y cortes territoriales de Puerto Rico, jurisdicción concurrente con los comisionados y cor-tes de los Estados Unidos en aquel distrito, sobre toda infracción de la ley de octubre 28 de 1919, conocida por el nombre de Ley de Prohibición Nacional, y de cualquier ley enmendatoria y supletoria de la misma, siendo la jurisdicción de los referidos jueces y cortes territoriales en los casos de dichas infracciones la misma que en la actualidad tienen sobre otros delitos de su jurisdicción.’’
Para conocer el verdadero alcance de esta ley y la auto-ridad que tuvo el Congreso para decretarla, parece, necesa-rio decir que el Congreso de los'Estados Unidos en relación con los territorios ocupa una dual posición, la una como Congreso de los Estados Unidos limitado en sus poderes por la Constitución, y la otra con el carácter de una legis-latura local a la que muchas de las limitaciones constitucio-nales no le son aplicables. 26 R.C.L. 669.
En el último sentido es que el Congreso ha legislado para Puerto Rico al extender la jurisdicción a las cortes insulares para conocer de las violaciones de la Ley Nacio-nal de Prohibición y no ha iegislado como Congreso de la nación limitado en sus poderes por la Constitución. Par-tiendo de esta base, las cortes insulares al darle fuerza a sus preceptos castigando sus infracciones, no hacen otra cosa sino actuar solamente por delegación del Congreso, quien no sujeto a la cláusula judicial de la Constitución, que no es aplicable a los territorios, ha podido y pudo extender la referida jurisdicción a dichas cortes sin llevar consigo tal jurisdicción los procedimientos existentes en la Corte de Distrito de los Estados Unidos para Puerto Rico, y sí más bien para que se actuara por las cortes insulares en la misma forma de enjuiciar para los demás delitos locales de su exclusiva competencia.
*396“La distinción entre las jurisdicciones federal y de estado,, bajo la Constitución de los Estados Unidos, no tiene ningún fundamento en gobiernos territoriales; y por consiguiente tal distinción no existe, ya en cuanto a la jurisdicción de sus cortes o las materias sometidas a su conocimiento. No hay sino un solo sistema de gobierno o de leyes que funcione dentro de sus límites, pues ninguno está sujeto" a las disposiciones constitucionales relativas a la jurisdicción de es-tado y federal. Y la cláusula judicial de la Constitución no tiene aplicación a las cortes establecidas en los territorios, y con respecto a las cuales el Congreso tiene una facultad enteramente ilimitada por ella. Debe asumirse como inferencia lógica que los demás po-deres conferidos a,l Congreso por la Constitución no tienen aplica-ción alguna a estos territorios, o que la cláusula judicial es excep-cional en ese particular.” 26 R.C.L. p. 674 y nota: Benner v. Porter, 9 How. 235, 13 U. S. (L. ed.) 119; Downes v. Bidwell, 182 U.S. 244.
Si se dudara dél poder que tiene el Congreso para dar la jurisdicción a las cortes insulares prescindiendo del pro-cedimiento que prevalece en las cortes de los Estados Uni-dos, y esto levantara dudas en cuanto a la constitucionalidad de la ley, sería cuestión de volver a revisar los casos lla-mados insulares y establecer principios y teorías opuestos a los mismos. "
“Si bien el Congreso puede decretar leyes para el gobierno de los territorio» sin estar sujeto a todas las restricciones que se impo-nen a ese cuerpo al aprobar leyes para los Estados Unidos, conside-rado como un cuerpo político de estados en línión, el ejercicio del poder expresamente conferido para gobernar los territorios no es sin limitaciones. Sin duda que el Congreso al legislar para los te-rritorios quedaría sujeto a aquellas limitaciones fundamentales en favor de los derechos personales que están formulados en la Cons-titución y sus enmiendas, pero esas limitaciones existirían más bien por inferencia y el espíritu general de la Constitución, de la cual el Congreso deriva todos sus poderes, que no por ninguna aplica-ción expresa y directa de sus disposiciones.” 26 R.C.L. p. 672, y citas: Dorr v. United States, 195 U. S. 138, 24 S. Ct. 808, 49 U.S. (L. ed.) 128, 1 Ann. Cas. 697; Church of Jesus Christ, etc., v. United States, 136 U.S. 1, 10 S. Ct. 792, 34 U. S. (L. ed.) 478; *397Downes v. Bidwell, 182 U.S. 244, 21 S. Ct. 770, 45 U.S. (L. ed.) 1088; Hawaii v. Mankichi, 190 U.S. 197, 23 S. Ct. 787, 47 U.S. (L. ed.) 1016.
“Aunque un territorio que ba sido cedido deja de ser extran-jero en carácter y para todos los fines se convierte en doméstico, o sea, un territorio sobre el cual la soberanía de los Estados Unidos se extiende, es un territorio doméstico dependiente y no una parte integral de los Estados Unidos, de modo que el Congreso en su ad-ministración no tiene restricción por muchas de las prescripciones de la Constitución. De conformidad con esto la regla es que en cuanto a un territorio que no ha sido hecho parte integral de los Estados Unidos, la Constitución sin que exista legislación y por su propia fuerza, no lleva las garantías de la Enmienda Sexta que ga-rantiza el juicio po.r jurado. El derecho a un juicio por jurado y a la presentación de una acusación por un gran jurado no están entre aquellos derechos fundamentales que el Congreso al legislar para un territorio que no ha sido incorporado a los Estados Unidos debe garantizar a sus habitantes. De esto se infiere necesariamente que hasta que el Congreso actúe haciendo extensivo el derecho al juicio por jurado a un territorio que ha sido nuevamente adqui-rido, el sistema que prevalece de procedimiento judicial es aplicable y regulador. Hasta que el Congreso crea conveniente incorporar a los Estados Unidos un territorio cedido por virtud de tratado, el territorio ha de gobernarse de acuerdo con el poder que tiene el Congreso por virtud del artículo 4, sección 3, de la Constitución para decretar leyes para tales territorios, y con sujeción a aquellas restricciones constitucionales a los poderes de ese cuerpo que son aplicables a la situación.” 26 R.C.L. p. 675 y notas: Downes v. Bidwell, 182 U.S. 244, 21 S. Ct. 770, 45 U.S. (L. ed.) 1088; Fourteen Diamond Rings v. U.S., 183 U.S. 176, 22 S. Ct. 59, 46 U.S. (L. ed.) 138; Hawaii v. Mankichi, 190 U.S. 197, 23 S. Ct. 787, 47 U.S. (L. ed.) 1016; Dorr v. United States, 195 U.S. 138, 24 S. Ct. 808, 49 U.S. (L. ed.) 128, 1 Ann. Cas. 697; Rassmussen v. United States, 197 U.S. 516, 25 S. Ct. 514, 49 U.S. (L. ed.) 862.
Los casos comprendidos en las precedentes notas se citan en su mayor parte en el de Balzac v. Porto Rico, 258 U. S. 298, el más reciente de los casos resueltos por la Corte Su-prema de los Estados Unidos en relación con el status constitucional de Puerto Rico y al que refiriéndose esta Corte *398Suprema en el caso de Morales v. Junta de Inscripciones, se dice lo siguiente:
“Si la enmienda es aplicable, el caso debe resolverse a favor de los peticionarios. De eso no bay duda. La cuestión queda así re-ducida a decidir si rige o nó 1a. enmienda constitucional en Puerto Rico y ello levanta uno de los problemas más serios que se vió obli-gado a afrontar el Tribunal Supremo de los Estados Unidos inme-diatamente después de- la guerra hispanoamericana y que durante más de veinte años de vez en cuando lia seguido ocupando las men-tes de los jueces hasta que fue, al parecer, definitivamente resuelto en el caso de Balzac v. People of Porto Rico, 258 U.S. 298.”
En la opinión de esta corte se alude también al impor-tante comentario que de los casos insular.es hace Charles Warren en el volumen 3, página 429, de su obra “The Supreme Court in United States History,” y luego en rela-ción con el estudio de esta obra y el caso Balzac, supra, esta corte sigue diciendo:
“Cuando la obra que acabamos de citar fué editada, aún no ha-bía sido resuelto el caso de Balzac, supra. En el caso de Tapia como en el de Murati, 245 U.S. 639, la Corte -Suprema no emitió opinión dejando así un vacío en aquellos que firmemente creyeron y expusieron su criterio con toda amplitud, (Murati v. Foote, 25 D.P.R. 568), que al otorgarse la ciudadanía americana en forma colectiva a los puertorriqueños, todos los requisitos exigidos por la jurisprudencia de la Corte Suprema se habían. cumplido y Puerto Rico debía considerarse como un territorio incorporado al seno de la Unión. Parece que el Tribunal se dió cuenta de ello y cuando 'William Howard Taft, ex Presidente de los Estados Unidos, ex Se-cretario de la Guerra y ex Gobernador'de Filipinas, entró a formar parte de él como Chief Justice, en la primera oportunidad que se le presentó estableció el criterio de la corte de modo inequívoco como sigue: * * * ”
Y sin que sea necesario repetir nuevamente todo lo que hasta el presente se ha declarado judicialmente por la Corte Suprema de los Estados Unidos respecto a la actual condi-ción política de Puerto Eico en su aspecto constitucional tal como quedó establecido por el Acta Jones, es importante, *399sin embargo, citar del caso de Balzac, supra, como perti-nente en relación directa con la cuestión debatida' en este caso, los párrafos siguientes:
“En Puerto Rico, sin embargo, el portorriqueño■ no puede insis-tir en el derecho a juicio por jurado, salvo que sus propios repre-sentantes en su legislatura se sirvan concedérselo. El ciudadano de los Estados Unidos que vive en Puerto Rico no puede allí disfrutar del derecho a juicio por jurado en virtud de la Constitución Federal, más de lo que puede un portorriqueño. Es la localidad lo que determina la aplicación de la Constitución en materias tales como procedimiento judicial, y no el status de sus habitantes.
“La Corte de Distrito de los Estados Unidos no es una verda-dera corte de los Estados Unidos establecida bajo el Artículo III de la Constitución para administrar el poder judicial de los Estados Unidos que por dicho artículo se establece. Fué creada por virtud de la soberana autoridad congresional, conferida por el Artículo IV, see. 3, de dicho documento, para hacer todas las reglas y reglamen-tos necesarios para los territorios pertenecientes a los Estados Uni-dos. 'La semejanza de su jurisdicción a la de una verdadera corte de los Estados Unidos en cuanto ofrece oportunidad a los no resi-dentes para acudir a un tribunal libre de influencias locales, no al-tera su naturaleza de una mera corte territorial.”
Asumida la constitucionalidad de la ley, el mero hecho de que el Congreso extendiera la jurisdicción a las cortes insulares consignándose expresamente “siendo la jurisdic-ción de los referidos jueces y cortes territoriales en los ca-sos de dichas infracciones la misma que en la actualidad tienen sobre otros delitos de su jurisdicción,” indica clara-mente la intención del Congreso en el sentido de que si por nuestra Ley Orgánica (Acta Jones) ya quedaba regulada la organización y procedimientos de las cortes insulares, dando este poder a la Legislatura de Puerto Rico, la persecución y castigo de los delitos de prohibición debía realizarse me-diante el sistema local de procedimiento establecido por nuestras leyes locales. Inferir una intención contraria de modo que los procedimientos que debían seguirse eran los *400estatuídos en la Corte de Distrito de los Estados Unidos para Puerto Rico y como corolario que los fiscales de dicha corte promovieran y sostuvieran los procesos ante las cor-tes insulares, todo ello nos conduciría indudablemente a consecuencias muy absurdas. Una interpretación semejante destruiría el propósito mismo de la ley. Parece que la in-tención primordial del Congreso fné descongestionar el tra-bajo do la Corte de los Estados Unidos y hacer más fácil el acceso a los tribunales en los delitos de prohibición. La mayor parte de los casos son resueltos por las cortes muni-cipales que se extienden por toda la Isla y el efecto de aplicar los procedimientos federales sería de que por pri-mera vez y sin precepto local que lo autorice tendríamos juicios por jurados ante las cortes municipales y ante cual-quier corte los procedimientos tendrían que llevarse en el idioma inglés para quizá ser consecuentes y darle toda la eficacia constitucional a la ley.
Pero esta no ha sido por ahora la intención del Con-greso ni hay nada que justifique su propósito de llevar a las cortes insulares un malestar mayor del que quería re-mediar al restarle a la Corte de Distrito de los Estados Unidos para Puerto Rico, una parte de su jurisdicción en casos de prohibición y extenderla a las cortes insulares para-la aplicación de una ley federal.
Por el solo hecho de que las violaciones de la Ley Na-cional de Prohibición son ofensas a la autoridad de los Es-tados Unidos, no es inconsistente que digamos que la ley del Congreso concediendo jurisdicción concurrente a las cor-tes insulares, para conocer de tales ofensas, se .pueda con-siderar como ley local en sus medios para hacerla efectiva tal como si hubiera sido decretada por la legislatura de Puerto Rico, la que después de todo no es otra cosa sino una agencia del Congreso de los Estados Unidos. En uno y otro sentido o vista la cuestión bajo este doble aspecto, se puede concluir que la denuncia instituyendo la acción criminal a nombre de los Estados Unidos, incluyendo además *401“El Pueblo de Puerto Rico,” cumple con lo que determina la sección 10 de nuestra Ley Orgánica (Acta Jones) que dice:
“Art. 10. — Todas las diligencias judiciales se liarán a nombre de ‘Estados Unidos de América, SS el Presidente de los Estados Uni-dos/ y todas las acciones criminales o penales en los tribunales locales se instruirán a nombre y por autoridad de ‘El Pueblo de Puerto Rico/ y todos los funcionarios deberán ser ciudadanos de los Estados Unidos, y, antes de entrar en el desempeño de sus res-pectivas funciones, prestarán juramento de sostener la Constitución-de los Estados Unidos y las leyes de Puerto Rico.”
La razón de esta disposición de nuestra Ley Orgánica es: porque aún los delitos locales son ofensas contra la paz y dignidad de los Estados Unidos, pues estrictamente Pa-blando no existe más soberanía en un territorio de los Es-tados Unidos que la de los Estados Unidos misma. Snow v. United States, 18 Wall. 317. Esta conclusión no Pace viable la objeción de que considerada la ley del Congreso una ley local, necesariamente una persona pueda ser con-victa dos veces por el mismo delito por las cortes insulares y también por la Corte de Distrito de los Estados Unidos para Puerto Rico. La jurisdicción de esta última corte dejó de ser exclusiva en virtud de la ley de 21 de septiembre de 1922, supra. Una y otra jurisdicción procede de la misma fuente de autoridad que es el Congreso y por ser concu-rrente, si llegara a sobrevenir un conflicto de jurisdicción entre las diferentes cortes, Pabría de aplicarse para su so-lución la regla general de que la corte que primero adquiere jurisdicción és la que puede retenerla" para la decisión del caso.
‘‘La regla general de que debe prevalecer la autoridad de la corte que primero adquiere jurisdicción, siendo las mismas las par-tes, es aplicable al caso de cortes federales y de estado de jurisdic-ción concurrente, de modo que cualquier corte que adquiere pri-mero jurisdicción puede retenerla con el ñn de resolver cualquier cuestión en el pleito. De manera que el poder judicial federal no tiene control sobre cuestiones una vez que las cortes de estado ban *402adquirido jurisdicción basta que el estado haya agotado finalmente su poder judicial sobre dichas cuestiones mediante una decisión final en su tribunal más alto.” 27 B.C.L. p. 39.
Pero aún después de la decisión final por las cortes in-sulares, la Corte de Distrito de los Estados Unidos para Puerto Rico no podía empezar o tomar de nuevo jurisdic-ción en el mismo caso y por igual delito porque su jurisdic-ción dejó de ser exclusiva en virtud de haberla conferido y extendido el Congreso expresamente a dichas cortes insula-res por la ley de septiembre 21 de 1922, supra.
En virtud de todo lo expuesto, la sentencia de la corte inferior debe confirmarse.
Los Jueces Asociados Sres. Wolf y Hutchison disintieron.
OPINIÓN DISIDENTE DED JUEZ ASOCIADO SR. WODE.
A Ramón Rodríguez e Isidoro Cardona se les acusó de haber infringido la Ley Nacional de Prohibición (sic). La denuncia fué presentada en la Corte Municipal de Humacao contra ellos y fueron declarados culpables. En apelación un juicio semejante y condena tuvo lugar en la Corte de Distrito de Humacao. El título o principio de la denuncia en este caso lee como sigue:
'“Corte Municipal de Humacao, P. E. — Estados Unidos de Amé-rica, El Presidente de los Estados Unidos, ss. El Pueblo de Puerto Bico vs. Ramón Rodríguez, José Cápele, Santos Rodríguez, Isidoro Cardona, Narciso Rodríguez. — Yo, Rafael Alarcón, Cabo, P. I., ve-cino de Las Piedras, P. R., calle Principal, de'mayor edad, formulo denuncia contra los acusados anfiba expresados por delito de infrac-ción a la Ley de Prohibición Nacional, cometido de la manera si-guiente : * ■ * ”
El resto de la denuncia es una descripción del delito en particular cometido. Los acusados presentaron una excep-ción perentoria general a la denuncia, que fué declarada sin lugar. La alegada falta de jurisdicción de la Corte de Dis-trito de Humacao no fué levantada en esa corte. Sin embargo, las cuestiones jurisdiccionales pueden ser promovidas *403generalmente en apelación y quizá considerarse que están inclnídas en el alcance de la excepción previa general. La cuestión presentada es si las cortes de Puerto Rico, actuando por virtud de su autoridad local o como cortes territoriales, tienen jurisdicción para condenar por un delito bajo la Ley Nacional de Prohibición. Debe notarse que la denuncia en este caso representa ser un proceso por virtud de la sobera-nía de El Pueblo de Puerto Rico y no directamente por vir-tud de los Estados Unidos de América. El delito imputado en la denuncia no es penable bajo el Código Penal de Puerto Rico o algún estatuto aprobado-por su legislatura. El de-lito de fabricar licor, el cual fué imputado a los acusados, no es distintamente castigable por las leyes penales aproba-das por la Legislatura de Puerto Rico. En otras palabras, si no había ninguna jurisdicción territorial no existía ningún delito imputado contra El Pueblo de Puerto Rico.
La Enmienda Decimoctava a la Constitución de los Es-tados Unidos prescribe lo siguiente:
“1. — Un año después de lá ratificación de este artículo la manu-factura, venta, o transportación de licores embriagantes, su impor-tación en, o la exportación de los Estados Unidos y todo territorio sujeto a su jurisdicción para fines de bebida, queda por la presente prohibida.
“2. — El Congreso y los diferentes Estados tendrán jurisdicción concurrente para poner en vigor este artículo mediante legislación adecuada.
“3. — Este artículo será ineficaz a menos que haya sido ratificado como una enmienda a la Constitución por las legislaturas de los va-rios Estados, como prescribe la Constitución, dentro de siete años a partir de la fecha de su sumisión a los Estados por el Congreso.”
La Ley Nacional de Prohibición fué aprobada en 28 de octubre de 1919, y el día 23 de noviembre de 1921 el Con-greso de los Estados Unidos aprobó una ley suplementaria a la Ley Nacional de Prohibición, la cual en su sección 3 prescribe lo siguiente:
"Art. 3. — Que esta Ley y la de Prohibición Nacionál serán apli-*404cables no sólo a los Estados Unidos, sino a todo aquel territorio que esté bajo su jurisdicción, incluyendo el Territorio de Hawaii y las Islas Vírgenes, a las cortes del Territorio de Hawaii y de las Islas Vírgenes se confiere jurisdicción para obligar al cumplimiento de esta Ley y de la Ley de Prohibición Nacional en dichos territorios e islas.”
En septiembre 21, 1922, el Congreso de los Estados Uni-dos aprobó la siguiente ley:
“ley
Confiriendo a las cortes territoriales de Puerto Rico jurisdicción con-currente con las cortes de los Estados Unidos en aquel distrito en los casos de infracción de la Ley de Prohibición Nacional y de . cualquier ley enmendatoria o supletoria de la misma.
Decrétase por el Senado y la Cámara de Representantes de los Estados Unidos de América, en Congreso reunidos, que se confiera como por la presente se confiere, a los jueces y cortes territoriales de Puerto Rico, jurisdicción concurrente con los comisionados y cor-tes de los Estados Unidos en aquel" territorio, sobre toda infracción de la ley de octubre 28 de 1919, conocida por el nombre de Ley de Prohibición Nacional, y de cualquier ley enmendatoria y supletoria de la misma, siendo la jurisdicción de los referidos jueces y cortes territoriales en los casos de dichas infracciones la misma que en la actualidad tienen sobre otros delitos de su jurisdicción.”
Con arreglo a la sección 3 -de la ley de 1921, supra, es evidente que la Ley Nacional de Prohibición fue extendida a Puerto Rico como ley federal, y la ley de 1922 no trata por sus términos de convertir en una ley local a la Ley Na-cional de Prohibición, como ha sido sostenido, sino mera mente conferir a las cortes locales jurisdicción sobre los de-litos enumerados en la Ley Nacional de Prohibición. Sin embargo, se ha sostenido fuertemente que la intención del Congreso por la ley de 1922 fue hacer la Ley Nacional de Prohibición una ley local. Como hemos visto, la referida ley no habla de la Ley Nacional de Prohibición sino solamente de los delitos por virtud de la misma. La Ley Nacional de Prohibición confiere a las cortes cierta otra jurisdicción ci*405vil y de equidad que en manera alguna lia sido conferida a las cortes locales de Puerto Rico.
De la facultad del Congreso de hacer distintamente la Ley Nacional una ley local, no tengo, por supuesto, duda al-guna. La cuestión es si el Congreso así lo hizo o trató de hacerlo. Si mi memoria no me es infiel, el Congreso una vez hizo el Código Penal del Estado de Kansas, o algún otro estado, un Código Penal para el Territorio Indio, y desde luego que el Congreso tenía esta facultad y lo manifestó en lenguaje inequívoco. En la ley de septiembre 21 de 1922, supra, no hay manifestación de la intención de hacer una ley local de la Ley Nacional de Prohibición. Que toda la ley no tuvo por objeto ser una ley local, es un pensamiento eliminado por el hecho de que sólo los delitos mencionados en la Ley Nacional de Prohibición deben caer dentro de la jurisdicción de las cortes locales.
La intención del Congreso según la ley de 1922 parece ser suficientemente clara de una mera lectura de la misma. A los magistrados y cortes de Puerto Rico se les confiere ju-risdicción concurrente con los comisionados y cortes de los Estados Unidos para dicho territorio, etc. La jurisdicción concurrente debe significar que es la misma jurisdicción que tiene la Corte de Distrito de los Estados Unidos para Puerto Rico, la cual, hasta la aprobación de la ley de 1922, era la única corte en Puerto Rico con jurisdicción sobre los delitos contra la Ley Nacional de Prohibición. Se ha hecho cierta insistencia en cuanto al fin de la ley donde aparecen las si-guientes palabras: “siendo la jurisdicción de los referidos jueces y cortes territoriales en los casos de dichas infraccio-.nes la misma que en la actualidad tienen sobre otros deli-tos de su jurisdicción.” Este último párrafo es uno en que meramente se autoriza en términos generales y confiere a las cortes locales jurisdicción sobre las mismas personas y la misma clase de delitos, por ejemplo, más graves (felony), ménos graves (misdemeanor), como están ahora bajo sus respectivas jurisdicciones. Las palabras “de su jurisdic-*406ción” significan qne el Congreso no está extendiendo la fa-cultad de las cortes locales a ningún grado de casos o per-sonas sobre las cuales no tenían ya ellas jurisdicción.
La historia de la legislación del Congreso y los prece-dentes históricos en cuanto a ella demuestran que ha sido la práctica uniforme del Congreso conferir a las cortes te-rritoriales jurisdicción para conocer de procesos por viola-ción de los estatutos de los Estados Unidos. Las secciones 1907 a 1910 de los Estatutos Revisados muestran cómo fue que se confirió la jurisdicción.
En el caso Ex parte Crow Dog, 109 U. S. 556-560, la Corte Suprema de los Estados Unidos se expresó así:
“La corte de distrito (territorial) tiene dos jurisdicciones. Como corte territorial administra la ley local del gobierno territorial; como lia sido investida por la Ley de Congreso con jurisdicción para administrar las leyes de los Estados Unidos, tiene toda la autoridad de las cortes de circuito. ’ ’
Decisiones semejantes fueron dictadas en los casos de Pickett v. United States, 216 U. S., 456-459, 54 L. Ed. 566-568; Brown v. United States, 146 Fed. 975; United States v. Averill, 4 Utah 416, 7 Pac. 527, y United States v. Pridgeon, 153 U. S. 58.
Y, citando del caso Ex parte Crow Dog, la Corte Su-prema de los Estados Unidos en el de Gon-Shay-ee, 130 U. S. 343-348 et seq. confirma la idea de la dualidad de juris-dicción de una corte territorial. De la historia de los Esta-dos Unidos en las anteriores decisiones resulta evidente que el Congreso estaba perfectamente familiarizado con la dua-lidad de jurisdicción en las cortes territoriales. Es verdad que en Puerto Rico las cortes locales territoriales tenían ex-clusivamente una jurisdicción local hasta la aprobación de la ley de 1922 y que la Corte de Distrito de los Estados Unidos para Puerto Rico podía conocer de todos los deli-tos contra los Estados Unidos. Aquella ley, sin embargo, daba a las cortes locales jurisdicción por virtud de la Ley *407Nacional de Prohibición y les obligaba a tomar conocimiento de los delitos bajo dicha ley de Prohibición Nacional. Todo el poder substancial que tienen las cortes locales es por vir-tud de la Ley Nacional de Prohibición.
Aunque no discuto el poder del Congreso para hacer una ley local la Ley Nacional de Prohibición, dudo seriamente del poder del Congreso para hacer extensiva la Ley Nacio-nal de Prohibición a Puerto Rico y no extender todas sus disposiciones substantivas y adjetivas. Como ya se ha in-dicado, no fue la ley de 1922 la que hizo .extensiva prime-ramente la Ley Nacional de Prohibición a Puerto Rico; fue la ley de 1921. Por tanto, estando ya en vigor la ley en Puerto Rico como Ley Nacional de Prohibición, las cortes a las cuales se dió jurisdicción para castigar delitos contra dicha Ley Nacional de Prohibición deben ser, por así de-cirlo, cortes subsidiarias de los Estados Unidos o Federales, en el mismo sentido que las cortes territoriales de los Es-tados Unidos han tenido desde tiempo inmemorial una ju-risdicción federal para la prosecución de delitos contra los. Estados Unidos que no eran delitos contra el territorio.
Gran parte del argumento que sostiene la teoría de que la ley de 1922 es una ley local procede de las inconvenien-cias que resultaron y especialmente de que la práctica y el procedimiento en las cortes de Puerto Rico es muy distinta de la práctica y procedimiento seguido en la Corte de Dis-trito de los Estados Unidos para Puerto Rico. Esta dificul-tad me parece queda resuelta inmediatamente manifestando-que el procedimiento en las cortes de Puerto Rico cuando-están ellas ejercitando jurisdicción federal puede ser compatible y congruente con las prácticas ya en vigor en la Corte-de Distrito de los Estados Unidos para Puerto Rico, aún hasta la citación de . un jurado con los mismos requisitos que los jurados de esa corte. Si las cortes de Puerto Rico están poniendo en vigor un estatuto federal, tienen ellas las mismas facultades que las cortes de los Estados Unidos, de conformidad con las propias palabras de la ley de 1922. *408Todos los medios necesarios fueron conferidos necesaria-mente para llevar a efecto la jurisdicción. Estoy citando las palabras qne el Juez Presidente, Sr. Marshall, dijo en varias ocasiones con respecto a la facultad de los Estados Unidos.
Se alegó qne el resultado de pretender conferir a las cortes locales jurisdicción federal no sería debido proceso de ley por los supuestos inconvenientes. Esto no ha sido demostrado. Sin embargo, si la intención del Congreso como indican las palabras de la ley y los precedentes históricos y legales tienen por objeto conferir tal jurisdicción, el peligro de que la ley de 1922 pueda ser ineficaz no es razón para darle una interpretación que en manera alguna está dentro de la intención de la Legislatura. Si las inconveniencias conducen a resultados inconstitucionales vemos dificultades enormes en tratar de interpretar la ley como una ley local.
Posiblemente es cierto que fué la intención del Congreso librar a la Corte de Distrito de los Estados Unidos para Puerto Pico de un trabajo excesivo de acuerdo con la Ley Nacional de Prohibición. No consta de esa ley que la idea era relevar al fiscal de la Corte de Distrito de los Estados Unidos y sus auxiliares de formular acusaciones en la Corte ■de Distrito de Puerto Rico. De la misma faz de la Ley ■nada aparece que demuestre que el Congreso en el año 1922 estaba confiriendo una clase de jurisdicción diferente a las •cortes territoriales que la que se confería por las secciones 1907-10 de los Estatutos Revisados de los Estados Unidos.
La Ley Nacional de Prohibición es un Estatuto Federal hecho aplicable igualmente en todos los Estados Unidos y a todos los territorios sujetos a su jurisdicción. Debe nece-sariamente ser aplicado igualmente. Una persona a quien se imputa un delito bajo la Ley Nacional de Prohibición debe tener las mismas oportunidades de defenderse que las que tendría en cualesquiera otra parte de los Estados Unidos. Ella debe tener las mismas oportunidades para un juicio por jurado. Si el procedimiento en las dos cortes es dis-*409tinto a como aliora se practica la jurisdicción de las cortes locales debe ser hecha armónica con la jurisdicción de las cortes de los Estados Unidos. De otro modo tienen qne sur-gir desigualdades. La .Ley Nacional de Prohibición no puede ser una ley local y federal al mismo tiempo dependiendo de qué corte asume jurisdicción.
Por tanto, creo que la sentencia apelada debe ser revo-cada y absuelto el acusado.